          Case 2:03-cr-00407-TLN Document 76 Filed 06/09/21 Page 1 of 2
                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF CALIFORNIA

                                      MEMORANDUM

Honorable Troy L. Nunley                        RE: Jason Morgan
United States District Judge                        Docket Number: 0972 2:03CR00407-1
Sacramento, California                              REQUEST TO DISMISS SUPERVISED
                                                    RELEASE VIOLATION AND VACATE
                                                    HEARING
Your Honor:

On March 31, 2021, an Amended Petition for Warrant or Summons for Offender Under
Supervision was signed by the Honorable William B. Shubb. The Petition alleged that Jason H.
Morgan violated a Special Condition of supervised release – Unauthorized Possession of
Pornography. An evidentiary hearing was set for May 18, 2021.

On May 13, 2021, a grand jury returned an indictment charging Morgan with one count of 18
U.S.C. 2252(a)(2) - Receipt of Child Pornography in case number 2:21CR00094-TLN. The same
conduct is alleged in both the supervised release violation and the new felony charge. The
Government petitioned for dismissal of the supervised release petition without prejudice and Judge
Shubb granted the motion on May 17, 2021. Also, on May 17, 2021, Case Number 2:03CR00407-
01 was reassigned to Your Honor.

The undersigned officer submitted a Petition for Warrant or Summons charging Morgan with New
Law Violation based on the new felony charge in 2:21CR00094-TLN and the Court signed the
petition June 2, 2021. Morgan was arraigned on this matter on June 3, 2021, at which time he did
not waive preliminary hearing. The preliminary hearing is scheduled for June 15, 2021.

Since the supervised release violation is dependent on the outcome of the new case, this officer
believes that it is not an efficient use of the Court’s resources to proceed with a preliminary hearing
on the supervised release violation in 2:03CR00407-01. As such, it is recommended that the
violation petition filed on June 2, 2021, be dismissed without prejudice, and that the preliminary
hearing scheduled for June 15, 2021, be vacated.

If the Court is in agreement with this recommendation, this report will also serve the purpose of
notifying the Court of the supervised release violation and recommending that no action be taken
pending resolution of the new felony case. Finally, if Morgan is found guilty of the new felony
charge, a violation petition will be refiled at that time.

.




                                                  1
                                                                                                    REV. 01/2021
                                                                                     CAE___MEMO__COURT (W ORDER)
           Case 2:03-cr-00407-TLN Document 76 Filed 06/09/21 Page 2 of 2
RE:      Jason Morgan
         Docket Number: 0972 2:03CR00407-1
         REQUEST TO DIMISS SUPERVISED RELEASE VIOLATION



           Respectfully submitted,                               Reviewed by,




                Sara Gnewikow                                   Sara Johnson
      Sr. United States Probation Officer            Deputy Chief United States Probation
                                                                   Officer

 Dated: June 7, 2021
        Sacramento, California




                                   ORDER OF THE COURT

THE COURT ORDERS: The supervised release petition filed June 2, 2021, is dismissed
without prejudice and the preliminary hearing scheduled for June 15, 2021, is vacated.

               ☒    Approved         ☐      Disapproved

THE COURT ORDERS: No further action be taken on the supervised release violation
alleging New Law Violation, pending the outcome of the new felony charge.

                ☒    Approved         ☐      Disapproved


OTHER:



June 8, 2021
Date                                            Troy L. Nunley
                                                United States District Judge


cc:      Mira Chernick
         Assistant United States Attorney

         Tim Zindel
         Defense Counsel


                                                 2
                                                                                               REV. 01/2021
                                                                                CAE___MEMO__COURT (W ORDER)
